Citation Nr: 1447301	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  12-12 997	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a heart disorder, including ventricular tachycardia, as secondary to a service-connected disability.

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for scarring of the right chest and back as secondary to a service-connected disability.

3.  Entitlement to a compensable evaluation for residuals of asbestos exposure with interstitial pulmonary fibrosis.


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney at Law



ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to July 1963.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).

The reopened issues of entitlement to service connection for a heart disorder, including ventricular tachycardia, as secondary to a service-connected disability, entitlement to service connection for scarring of the right chest and back as secondary to a service-connected disability, as well as the issue of entitlement to a compensable evaluation for residuals of asbestos exposure with interstitial pulmonary fibrosis are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  In a February 2008 decision, the Board denied the Veteran's claim of service connection for a heart disorder, including ventricular tachycardia, as secondary to a service-connected disability and claim of service connection for scarring of the right chest and back as secondary to a service-connected disability, because the probative medical evidence of record failed to link the claimed disabilities to service or service-connected disability.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court), who issued a Memorandum Decision, in May 2010, affirming the decision of the Board.

2.  Evidence associated with the claims file since the Board's February 2008 denial relates to unestablished facts necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims of service connection for a heart disorder, including ventricular tachycardia, as secondary to a service-connected disability and service connection for scarring of the right chest and back as secondary to a service-connected disability.


CONCLUSIONS OF LAW

1.  The February 2008 Board decision is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2014); May 2010 Memorandum Decision.

2.  New and material evidence has been received to reopen the claim of service connection for a heart disorder, including ventricular tachycardia, as secondary to a service-connected disability and service connection for scarring of the right chest and back as secondary to a service-connected disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).  An appealed RO decision is subsumed by a Board decision.  See 38 C.F.R. § 20.1104 (2014).  Board decisions are final when date stamped and mailed.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2014).  This is subject to an appeal to the Court.

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  The threshold to reopen a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

VA is required to review for its newness and materiality only the evidence submitted by the claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  See Evans v. Brown, 9 Vet. App 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's original claims of service connection for a heart disorder, including ventricular tachycardia, as secondary to a service-connected disability and service connection for scarring of the right chest and back as secondary to a service-connected disability were denied by the RO in a December 2005 rating decision.  The Veteran was informed of that decision and of his appellate rights in a letter from the RO later that month.  

The Veteran appealed the decision and in a February 2008 decision, the Board denied the claims, noting that there was no medical evidence that the Veteran's claim of ventricular tachycardia and of scarring in the chest and back were related to the service-connected residuals of asbestos exposure with interstitial pulmonary fibrosis. 

The Veteran appealed the decision to the Court, which affirmed the Board's decision in a Memorandum Decision issued in May 2010.

The Board's decision in February 2008 is final by operation of law and affirmance by the Court, except the matter may be reopened if new and material evidence is presented.  38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. §§ 3.156, 20.1100.

In January 2011, the Veteran submitted the instant request to reopen the claims of service connection for a heart disorder, including ventricular tachycardia, as secondary to a service-connected disability and service connection of scarring of the right chest and back as secondary to a service-connected disability.  

The evidence associated with the claims file since the February 2008 Board decision includes a November 2010 private medical evaluation, a March 2011 VA examination and Congressional correspondences.  This evidence is "new" because it was not previously submitted to agency decision makers.

In the November 2010 private medical evaluation from Dr. Winfield, he opined that the Veteran's severe respiratory disease, which is a result of the service-connected residuals of asbestos exposure with interstitial pulmonary fibrosis, was a significant contributing factor of the Veteran's two thoracotomies and subsequent chronic chest wall pain.  The private examiner noted his opinion was based on his review of the record, the Veteran's clinical interview and relevant medical studies.

This evidence relates to an unestablished fact necessary to substantiate the claims and raises a reasonable possibility of substantiating the claims of service connection for a heart disorder, including ventricular tachycardia, as secondary to a service-connected disability and service connection for scarring of the right chest and back as secondary to a service-connected disability.  The evidence goes to a possible nexus between the claimed disabilities and the Veteran's service-connected disabilities.  Having found that new and material evidence has been added to the record, the Veteran's claims are reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claims are further addressed in the remand section.



ORDER

As new and material evidence has been received, the claim of service connection for a heart disorder, including ventricular tachycardia, as secondary to a service-connected disability, is reopened; to this limited extent the appeal of this issue is granted.

As new and material evidence has been received, the claim of service connection for scarring of the right chest and back as secondary to a service-connected disability is reopened; to this limited extent the appeal of this issue is granted.


REMAND

The Board finds that additional development is needed in this case for the claims remaining on appeal. 

With regards to the Veteran's claim of service connection for a heart disorder, including ventricular tachycardia and service connection for scarring of the right chest and back, the Veteran is claiming that both disabilities are due to his service-connected residuals of asbestos exposure with interstitial pulmonary fibrosis.  As noted above, the Veteran's private examiner, in a November 2010 medical evaluation, stated that the Veteran's claimed disabilities were as a result of the Veteran's service-connected disability.  

A disability which is proximately due to or results from another disease or injury for which service connection has been granted shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a) (2014).  When aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran has not been afforded VA examinations for these claims (at least for the current claims) and medical opinions are necessary to determine the nature and etiology of any heart disorder, including ventricular tachycardia, and any scarring of the right chest and back found upon examination.  Further, the medical opinions must specifically address the claimed secondary relationship between any heart disability and any scarring on the chest and back found upon examination and the Veteran's service-connected residuals of asbestos exposure with interstitial pulmonary fibrosis.  Accordingly, VA examinations are necessary to decide these claims.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, given that the Board reopened these claims, they must be remanded for de novo review by the RO.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010). 

With regards to the Veteran's claim for a compensable evaluation for residuals of asbestos exposure with interstitial pulmonary fibrosis, a review of the entire claims file shows that the Veteran's last examination for his service-connected disability was in March 2011, over three years ago.  At the March 2011 VA examination, the examiner noted that the Veteran's lungs were clear to auscultation with slightly decreased breath sounds bilaterally.  The examiner stated that a review of February 2010 pulmonary functions tests showed reversible airways obstruction in the Veteran's lungs.  The examiner concluded that that Veteran's test results were more consist with obstruction seen in asthma.  

Because there may have been changes in the Veteran's condition since the last VA examination and since it is unclear from a review of the record what the Veteran's symptoms are a condition of, the Board finds that a new respiratory examination and medical opinion would assist in fully and fairly evaluating the Veteran's claim for an increased rating.

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of any current heart disorder and any current scarring of the right chest and back.  The entire claims file must be reviewed by the examiner.  The examiner is to conduct all necessary tests and studies.

Then, the examiner is asked to specifically address the following questions:

a) Is it at least as likely as not (50 percent or greater probability) that any currently identified heart disability and scarring of the chest and back had its onset during, or is otherwise etiologically related to, service?

b) Is it at least as likely as not (50 percent or greater probability) that any currently identified heart disability and scarring of the chest and back was caused by his service-connected residuals of asbestos exposure with interstitial pulmonary fibrosis?

c) Is it at least as likely as not (50 percent or greater probability) that any currently identified heart disability and scarring of the chest and back was aggravated (permanently increased in severity beyond the natural progress of the condition) by his service-connected residuals of asbestos exposure with interstitial pulmonary fibrosis?  If aggravation is found, the examiner should provide the baseline manifestations of the Veteran's heart disability and scarring of the chest and back found prior to aggravation and the increased manifestations which, in the examiner's opinion, are proximately due to his service-connected residuals of asbestos exposure with interstitial pulmonary fibrosis.

The examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions. 

2.  Also, schedule the Veteran for a VA respiratory examination to assess the severity of the Veteran's service-connected residuals of asbestos exposure with interstitial pulmonary fibrosis.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

Complete pulmonary function testing (PFT) should be accomplished.

The examiner should identify all current disabilities of the lungs, and should state whether any current functional impairment is attributable to the service-connected residuals of asbestos exposure with interstitial pulmonary fibrosis.  In doing so, the examiner should explain why any impairment is attributable to nonservice-connected disability and if the Veteran in fact currently has the disability for which he is service connected.

The examination report must include a complete rationale for all opinions expressed.  

3.  Finally, readjudicate the appeal, including the two reopened service connection claims on the merits.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


